RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2077-17T4


NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,
v.

T.H.,

     Defendant-Appellant.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF I.H.
and P.H., JR.,

     Minors.
_______________________________

                    Submitted December 13, 2018 – Decided January 8, 2019

                    Before Judges Simonelli and O'Connor.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Atlantic County,
                    Docket No. FG-01-0034-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Dianne Glenn, Designated Counsel, on the
            briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Nicholas Logothetis, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith A. Pollock, Deputy
            Public Defender, of counsel; Damen J. Thiel,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant T.H., the biological mother of I.H., born in October 2014, and

P.H., Jr., born in October 2015, appeals from the December 20, 2017 judgment

of guardianship terminating her parental rights to the children. 1 On appeal,

defendant contends the trial judge erred in finding respondent New Jersey

Division of Child Protection and Permanency (Division) proved all four prongs

of N.J.S.A. 30:4C-15.1(a) by clear and convincing evidence. We affirm.

      We will not recite in detail the history of the Division's involvement with

the family. Instead, we incorporate by reference the factual findings set forth in




1
  The judgment also terminated the parental rights of the children's biological
father, P.H., Sr., who voluntarily surrendered his parental rights and does not
appeal.
                                                                          A-2077-17T4
                                        2
Judge W. Todd Miller's comprehensive written opinion, dated December 20,

2017. We add the following comments.

      Defendant has two other children, C.L., born in May 2011, and R.L., born

in May 2012. Defendant became involved with the Division in July 2013, based

on allegations of defendant's abuse of alcohol in the children's presence and poor

conditions in the home. Defendant voluntarily surrendered her parental rights

to C.L. and R.L. and her involvement with the Division continued with respect

to I.H. and P.H., Jr.

      From July 2013 until the start of the guardianship trial in October 2017,

defendant's involvement with the Division was marked by her unresolved mental

health problems, substance abuse, lack of employment, instability, domestic

violence with P.H., Sr., failure to protect R.L. from P.H., Sr.'s physical abuse,

criminal activity and incarcerations, sporadic visitation, and non-compliance

with the numerous services the Division offered.

      The Division's undisputed expert psychological evidence confirmed

defendant lacked the minimal ability to adequately parent I.H. and P.H., Jr.,

could not safely parent the children, and her prognosis was poor. The Division's

undisputed expert bonding evidence confirmed the children would not suffer




                                                                          A-2077-17T4
                                        3
severe and enduring harm if separated from defendant, but would suffer

enduring harm if separated from their resource parents, who want to adopt them.

      Judge Miller reviewed the evidence presented at the trial, made factual

findings as to each prong of N.J.S.A. 30:4C-15.1(a), and thereafter concluded

the Division met by clear and convincing evidence all of the legal requirements

for a judgment of guardianship as to both defendants. The judge's opinion tracks

the statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88 (2008), In re Guardianship of K.H.O., 161

N.J. 337 (1999), In re Guardianship of D.M.H., 161 N.J. 365 (1999), and N.J.

Div. of Youth & Family Servs. v. A.W., 103 N.J. 591 (1986), and is amply

supported by the record. F.M., 211 N.J. at 448-49. We affirm substantially for

the reasons Judge Miller expressed in his cogent written opinion.

      Affirmed.




                                                                        A-2077-17T4
                                       4